       Case 3:20-cv-00185-MEM Document 20 Filed 02/23/21 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

OMAR MORGAN,                             :

                 Plaintiff               :    CIVIL ACTION NO. 3:20-185

       v.                                :         (JUDGE MANNION)

PLYMOUTH BOROUGH POLICE                  :
DEPARTMENT, et al,
                                         :
                 Defendants
                                         :


                                   ORDER

      Pending before the court is the report of Magistrate Judge Karoline

Mehalchick (Doc. 19) which recommends that the defendants’ motion for

summary judgment (Doc. 7) be granted, the plaintiff’s motion for appointment

of counsel (Doc. 18) be denied and the instant action be closed. No

objections have been filed to the report. Based upon the court’s review of the

record, Judge Mehalchick’s report will be adopted in its entirety.

      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, Asatisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.@ Fed. R.

Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing
       Case 3:20-cv-00185-MEM Document 20 Filed 02/23/21 Page 2 of 4




Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. '636(b)(1);

Local Rule 72.31.

      By way of relevant background, the plaintiff filed a three-count

complaint against Plymouth Borough Police Officers Ogden and Lewis, the

Plymouth Borough Police Department and five John Doe defendants. The

plaintiff claims violations of his civil rights under 42 U.S.C. §1983, as well as

state law violations, in relation to his arrest on February 12, 2019.

      After setting forth the undisputed material facts of record, Judge

Mehalchick determined that defendants Ogden and Lewis were entitled to

summary judgment on the only federal count against them, which set forth

an excessive force claim. In doing so, Judge Mehalchick found that the

record evidence demonstrates that the defendants’ use of force was not

excessive under objective standards of reasonableness announced in Green

v. New Jersey State Police, 246 F.App’x 158, 161 (3d Cir. 2007).

      Judge Mehalchick recommends that the court decline to exercise

supplemental jurisdiction over the state law claims because the original

                                      -2-
       Case 3:20-cv-00185-MEM Document 20 Filed 02/23/21 Page 3 of 4




jurisdiction claims have been disposed of by way of summary judgment. As

such, she recommends dismissal of these claims without prejudice to allow

the plaintiff to bring them in state court.

      Finally, because the Plymouth Borough Police Department was not

mentioned at all in the material allegations of the complaint, Judge

Mehalchick recommends that the defendants’ motion for summary judgment

be granted as to this defendant.

      The court has reviewed the record in the instant action and finds no

clear error of record. Moreover, the court agrees with the sound reasoning

which led Judge Mehalchick to her conclusions. As such, the report and

recommendation of Judge Mehalchick will be adopted in its entirety as the

decision of the court.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1) The report and recommendation of Judge Mehalchick (Doc.

      19) is ADOPTED IN ITS ENTIRETY as the decision of the court.

      (2) The defendants’ motion for summary judgment, (Doc. 7) is

      GRANTED.




                                       -3-
            Case 3:20-cv-00185-MEM Document 20 Filed 02/23/21 Page 4 of 4




        (3) The plaintiff’s motion for appointment of counsel (Doc. 18) is

        DISMISSED AS MOOT.

        (4) The Clerk of Court is directed to CLOSE THIS CASE.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: February 23, 2021
20-185-01




                                        -4-
